Citation Nr: 0403739	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  02-20 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss.  

2.  Entitlement to a combined disability rating in excess of 
70 percent for service-connected disabilities.  

(The issue of entitlement to waiver of recovery of 
overpayment of compensation benefits in the amount of $2,952 
is the subject of a separate decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran was released from military service in August 1973 
after more than five years of active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified before the 
undersigned at a hearing held at the RO in June 2003.  

At the hearing, the veteran testified that he started having 
problems with ringing in his ears during service and that the 
condition has continued to bother him ever since.  The Board 
accepts the veteran's testimony as a claim for service 
connection for tinnitus and refers that issue to the RO for 
appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.  


REMAND

In a rating decision dated in October 2000, the RO granted an 
increased rating, to 10 percent, for the veteran's service-
connected bilateral hearing loss, and the veteran disagreed 
with that decision.  The RO sent the veteran a statement of 
the case with a forwarding letter dated October 30, 2002.  In 
a letter received at the RO in December 2002, the veteran 
spoke of his appeal concerning "the assessment as to the 
amount of hearing lost" along with other topics.  The Board 
accepts this letter as a timely substantive appeal of the 
denial of a rating in excess of 10 percent for his service-
connected bilateral hearing loss.  See 38 C.F.R. §§ 20.202, 
20.302 (2003).  

At the hearing in June 2003, the veteran testified that his 
hearing problems had worsened since his most recent VA 
audiology examination, which had been in July 2000.  He 
submitted the report of a private examination conducted in 
January 2003, but it was noted that the results did not 
include Maryland CNC speech recognition scores, which are 
those used in the VA Schedule for Rating Disabilities.  The 
veteran testified that he would be willing to report for an 
additional VA audiological examination, and the Board will 
remand the claim for that purpose.  

Review of the record shows that in the October 2000 rating 
decision, the RO confirmed that even with the increase in the 
rating for the veteran's bilateral hearing loss from a 
noncompensable to a 10 percent rating, the combined rating 
for the veteran's service-connected disabilities remained at 
70 percent.  In its November 2000 letter forwarding the 
rating decision, the RO notified the veteran that his monthly 
compensation was unchanged as his combined rating remained 
at 70 percent.  In a letter dated in May 2001 and received at 
the RO in June 2001, the veteran stated specifically that he 
wished to appeal the overall disability rating of 70 percent.  
The RO subsequently sent the veteran a letter in which it 
listed the rating assigned to each of the veteran's service-
connected disabilities and stated that determining the 
combined disability rating was not a matter of adding the 
ratings for each disability but was governed by 38 C.F.R. 
§ 4.25.  The RO explained that 38 C.F.R. § 4.25 mandates the 
use of a combined rating table in determining the amount of 
benefits to which a veteran is entitled when there is more 
than one compensable service-connected disability and 
enclosed a copy of 38 C.F.R. § 4.25 with the letter.  The RO 
did not, however, issue a statement of the case.  The Board 
will, therefore, request that the RO provide the veteran a 
statement of the case for the issue of entitlement to a 
combined disability rating in excess of 70 percent for his 
service-connected disabilities.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  

Finally, there has been a significant change in the law since 
the veteran filed his increased rating claim for his 
bilateral hearing loss in July 2000.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) became law.  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for assurance of compliance 
with the notice and duty to assist provisions contained in 
the new law.  In this regard, the Board notes that the United 
States Court of Appeals for Veterans Claims has held that 
38 U.S.C. § 5103(a) as amended by the VCAA requires VA to 
inform the claimant of information or evidence necessary to 
substantiate the claim, as well as which evidence VA will 
seek to provide and which evidence the claimant is to 
provide.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
see also 38 C.F.R. § 3.159 (2003).  

On remand, the RO must provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. 
§ 3.159(b) (2003) and Quartuccio, 16 Vet. App. at 187, that 
informs the veteran (1) of the information and evidence not 
of record that is necessary to substantiate his claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, in compliance with the 
explicit requirement of 38 C.F.R. § 3.159(b) and the implicit 
requirement of 38 U.S.C.A. § 5103(a), on remand the RO must 
also request that the veteran provide any evidence in his 
possession that pertains to the claim.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5103, 5103A (West 2002), 
38 C.F.R. § 3.159 (2003) and applicable 
judicial precedent, in addition to that 
specified below, are fully complied with 
and satisfied.  

2.  The RO should explicitly notify the 
veteran of the evidence needed to 
substantiate his claim of entitlement to 
a rating in excess of 10 percent for his 
bilateral hearing loss.  

3.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers from which he has recently 
received treatment or evaluation for his 
bilateral hearing loss since July 2000.  
With authorization from the veteran, the 
RO should attempt to obtain and associate 
with the claims file records identified 
by the veteran that have not been 
obtained previously.  In any event, the 
RO should obtain and associate with the 
claims file VA treatment and evaluation 
records for the veteran dated from 
July 2000 to the present.  

4.  Then, the RO should arrange for a VA 
audiology examination to determine the 
nature and extent of the veteran's 
service-connected bilateral hearing loss.  
All indicated studies should be 
performed.  The claims file must be made 
available to the examiner for review of 
pertinent documents.  

5.  After full compliance with notice and 
development requirements, the RO should 
readjudicate the issue on appeal.  If 
entitlement to a rating in excess of 
10 percent for bilateral hearing loss is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case that 
addresses all evidence not previously 
considered by the RO and informs the 
veteran of laws and regulations pertinent 
to his claim.  The veteran should be 
provided an appropriate opportunity to 
respond.  

In addition, the RO should prepare a 
statement of the case on the issue of 
entitlement to a combined disability 
rating in excess of 70 percent for 
service-connected disabilities.  The RO 
should include instructions as to the 
requirements for perfecting an appeal as 
to that claim and make it clear to the 
veteran that he must file a timely 
substantive appeal if he wishes to 
proceed with that claim.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


